Citation Nr: 0918761	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-42 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 
1999 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 1, 
2001 for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971, and from December 1972 to August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2002 and November 2004 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the Veteran's claims for an effective date 
earlier than August 6, 1999 for the grant of service 
connection for PTSD, and for an effective date earlier than 
June 1, 2001 for the award of a TDIU rating.  In June 2007, 
the Veteran testified before the Board at a hearing that was 
held via videoconference from the RO.

The issue of entitlement to an earlier effective date for the 
award of a TDIU rating is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO granted 
service connection for PTSD, effective August 6, 1999.  The 
Veteran was notified of the decision and of his appellate 
rights on September 27, 2000.

2.  The Veteran did not initiate an appeal of the September 
2000 rating decision as to the assignment of the effective 
date for the grant of service connection for PTSD within a 
year of notification.

3.  In a statement received at the RO on October 10, 2002, 
the Veteran claimed  entitlement to an effective date earlier 
than August 6, 1999, for the grant of service connection for 
PTSD.

4.  The Veteran has not alleged that the September 2000 
rating decision assigning an effective date of August 6, 
1999, for the grant of service connection for PTSD was based 
upon clear and unmistakable error (CUE).


CONCLUSIONS OF LAW

1.  The September 2000 rating decision that granted service 
connection for PTSD and assigned an effective date of August 
6, 1999, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2008).

2.  With respect to the effective date of service connection 
for PTSD, there is no remaining case or controversy over 
which the Board has jurisdiction; the appeal is dismissed.  
38 U.S.C.A. §§ 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 
19.4, 20.101, 20.200, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable law, 38 U.S.C.A. § 5103, requires that VA 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.

The notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), however, are not applicable 
where there is no legal basis for the claim or where 
undisputed facts render the claimant ineligible for the 
claimed benefit.  In such cases, there is no reasonable 
possibility that the claim could be substantiated.  See 
VAOGCPREC 5-04 (June 23, 2004).

As will be explained in further detail below, the Veteran has 
advanced a freestanding claim for an earlier effective date, 
which is not permitted by law. Accordingly, the notice and 
assistance requirements of the VCAA are not applicable.  In 
any event, the Veteran was provided with 38 U.S.C.A. § 
5103(a)-compliant notice in September 2007 communication, 
following which his claim was readjudicated in a March 2009 
supplemental statement of the case.

The Veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for PTSD.  
Historically, the RO granted service connection for PTSD in a 
September 2000 rating decision, effective August 6, 1999.  He 
was notified of the decision and of his appellate rights in 
September 2000.  

In January 2001, the Veteran submitted a statement in support 
of claim in which he disagreed with the 10 percent rating for 
PTSD, but he did not disagree with the effective date.  A 
February 2001 Appeal statement from the Veteran likewise did 
not address the effective date.  

Another Appeal statement dated in April 2001 indicated that 
the Veteran was only appealing a claim for "NSC for PTSD."  
Although the Veteran stated on that document that he had been 
disabled since 1983 from PTSD, in light of notation which he 
made indicating that he was only appealing nonservice-
connected benefits, the document may not serve as a notice of 
disagreement with the date assigned for service-connected 
disability benefits.  Similarly, a May 2001 Appeal statement 
shows that the Veteran argued that his PTSD rating was too 
low, but he did not reference the effective date.  

The next significant communication from the Veteran or any 
representative pertaining to PTSD consisted of an October 
2002 claim for an earlier effective date of service 
connection for PTSD.  

In the December 2002 rating decision from which this action 
originates, the RO denied the Veteran's claim.  

The record shows, and the Veteran does not dispute, that an 
appeal of the September 2000 rating decision was not 
initiated within one year of notice of that decision.  

In his October 2002 statement, the Veteran requested an 
earlier effective date for the grant of service connection 
for PTSD.  Neither in that statement, nor in any subsequent 
statement, did he or his representative allege that the 
September 2000 rating decision contained CUE.  He did not 
allege the correct facts, as they were known in September 
2000, were not before the adjudicators or that the statutory 
or regulatory provisions extant at that time were incorrectly 
applied.  In other words, the Board can not reasonably 
construe any of his statements as alleging CUE in a pertinent 
rating decision.

In short, the September 2000 rating decision granting service 
connection for PTSD and assigning the effective date for that 
award became final prior to the Veteran's October 2002 claim 
for an earlier effective date.  Although the RO proceeded to 
adjudicate the earlier effective date claim on the merits, 
the Board points out that a freestanding claim for an earlier 
effective date is not a proper claim subject to adjudication.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, it is 
instead appropriate to dismiss such a "claim" because it 
cannot be entertained.  A Veteran can only establish an 
earlier effective date following a final rating decision 
through the mechanism of demonstrating CUE in that rating 
action.

In sum, the September 2000 rating decision granting service 
connection and assigning an effective date of August 6, 1999, 
for that grant is final.  The December 2002 rating decision 
erroneously entertained the Veteran's October 2002 
freestanding claim for an earlier effective date.  That error 
does not, of course, vitiate the finality of the September 
2000 rating decision.  Given that, as a matter of law, and in 
the absence of an allegation of CUE by the Veteran in any 
pertinent rating decision, VA may not entertain the Veteran's 
freestanding claim for an earlier effective date for service 
connection for PTSD, the Board must dismiss the Veteran's 
appeal.


ORDER

The claim of entitlement to an effective date earlier than 
August 6, 1999, for the grant of service connection for PTSD, 
is dismissed.



REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to an earlier effective date for 
the award of a TDIU rating.

In June 2007, the Board remanded the claim in part for the 
purpose of obtaining private psychiatric treatment records 
from Kathryn Elliott, Ph.D., dated since December 1997.  

In April 2008, the Veteran submitted a form to VA authorizing 
the release of such records.  It does not appear, however, 
that VA requested such records after receiving the Veteran's 
authorization.  Accordingly, the treatment records remain 
outstanding.

Because Dr. Elliott's treatment records allegedly demonstrate 
that the Veteran was unemployable as a result of his PTSD 
prior to June 1, 2001, and the Veteran may be eligible for an 
earlier effective date for the award of a TDIU rating on an 
extraschedular basis, the Board finds that the records are 
pertinent to the Veteran's claim and an attempt to obtain 
them must be made.  As the Veteran's authorization for the 
release of those records has expired, it should be explained 
to the Veteran that his reauthorization of the release of 
these records is necessary before the records may be 
obtained.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the Veteran, obtain 
and associate with the claims file 
private medical records dated since 
December 1997 from Kathryn Elliott, 
Ph.D.  Explain to the Veteran that his 
prior authorization for the release of 
those records has expired, and that he 
will need to reauthorize the release of 
those records in order for VA to obtain 
them.  All attempts to secure those 
records must be documented in the 
claims folder.

2.  Then, readjudicate the claim, to 
include consideration as to whether an 
earlier effective date for the award of 
a TDIU rating is warranted on an 
extraschedular basis.  If any action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


